In calculating the average weekly wage of an employee who has worked for an employer for less than a period of fifty-two weeks, N.C.G.S. § 97-2 (5) states as follows:
  "Where the employment prior to the injury extended over a period of less than fifty-two (52) weeks, the method of dividing the earnings during that period by the number of weeks and part thereof during which the employee earned wages shall be followed; provided, results fair and just to both parties will be thereby obtained . . ."
The statute further goes on to state that:
  "But where for exceptional reasons the foregoing would be unfair, either to the employer or employee, such other method of computing average weekly wages may be resorted to as will most nearly approximate the amount which the injured employee would be earning were it not for the injury."
All parties in this matter agree that the plaintiff was hired to work for the employer at a rate of $8.00 per hour and that the plaintiff would work at least a forty-hour week. This was the assumption under which the plaintiff accepted employment with the defendant and it was the assumption upon which the defendant hired the plaintiff.
To reduce the plaintiff's actual weekly wage of $320.00 per week to $75.70 per week based upon the fact that the plaintiff had a prior "poor work history" and based upon the fact that the plaintiff was injured one and one-half days after he began work, results in an arbitrary and capricious reduction which ultimately leads to an unfair result as to the plaintiff.
The plaintiff's average weekly wage should be calculated in accordance to the second method as stated in N.C.G.S. § 97-2 (5) because the calculation results are fair and just to both parties; and it is not necessary or appropriate to use the fourth method of the calculation because there are no "exceptional reasons" by which a calculation under the second method would be unfair to either the employer or the employee.
For the reasons stated above, I must respectfully DISSENT.
                                  S/ ________________ COY M. VANCE COMMISSIONER
CMV/cnp/mj 12/15/95